Citation Nr: 1230370	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  05-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified at a September 2008 hearing by a Veterans Law Judge (VLJ) sitting at the RO.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal was remanded by the Board in January 2009 and May 2009, and most recently recertified to the Board in May 2011.  By that time, however, the VLJ who conducted the September 2008 Board hearing was no longer employed by the Board.  A June 2012 letter notified the Veteran of this event, and informed her that the VLJ who conducts the hearing on an appeal must participate in any decision made in that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The Veteran was given the opportunity to testify at another hearing in accordance with the provisions of 38 C.F.R. § 20.717.  In her July 2012 response, she indicated that she wanted to appear before a VLJ in person at the RO.  Remand is required so that an in-person Board hearing may be scheduled for the Veteran in accordance with her request.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).

Accordingly, the appeal is REMANDED for the following action:

Schedule the Veteran for an in-person Board hearing at the Los Angeles Regional Office.  Place a copy of the notice of the scheduling of the hearing in the record, keeping in mind the advanced notice requirements specified at 38 C.F.R. § 19.76 (2011).

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


